ORDER

PER CURIAM.
Keith Roy (Movant) was convicted following a bench trial of second degree murder, first degree robbery, three counts of first degree assault, and five counts of armed criminal action; on direct appeal this Court remanded for re-sentencing on two of the assault counts and the two corresponding armed criminal action counts, and affirmed the judgment in all other respects. State v. Roy, 986 S.W.2d 923 (Mo.App. E.D.1999). Movant now appeals from the denial of his Rule 29.15 motion for post-conviction relief. In his sole point on appeal Movant contends the motion court erred in denying his claim that his appellate counsel was ineffective for failing to assert on direct appeal that *560there was insufficient evidence to support his convictions for robbery in the first degree (Count XIII) and the corresponding count of armed criminal action (Count XIV).
We have reviewed the briefs of the parties and the record on appeal. The motion court’s determination was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with an accompanying memorandum for their use only explaining the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).